Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Preliminary amendment filed 5/1/20 is acknowledged. Claims 1-11 & 14-21 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 11/02/2017 & 06/20/2018 of provisional applications 62580926 & 62687610 respectively are acknowledged.  
3.				Deposit Requirement
Claims 1-11 & 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the [plasmid/microorganism/vector] is required to practice the claimed invention.  As such the [plasmid/microorganism/vector] must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the [plasmid/microorganism/vector]. The specification lacks complete deposit information for the deposit of microorganism as noted in claim 1 for example.
Claim 1 (recites). A method of treating waste to remove a pollutant, the method comprising contacting the waste with an effective amount of an isolated Bacillus strain selected from the group consisting of Bacillus strain 8992 (NRRL No. B-67472), a strain having all of the identifying characteristics of Bacillus strain 8992 (NRRL No. B-67472), Bacillus strain 2112 (NRRL No. B-67473), a strain having all of the identifying characteristics of Bacillus strain 2112 (NRRL No. B-67473), Bacillus strain 4954 (NRRL No. B-67474), a strain having all of the identifying characteristics of Bacillus strain 4954 (NRRL No. B-67474), Bacillus strain 2310 (NRRL No. B-67471), a strain having all of the identifying characteristics of Bacillus strain 2310 (NRRL No. B-67471), and combinations thereof, and removing the pollutant.  
If a deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that (a) during pendency of the application, access to the invention will be afforded to the Commissioner upon request, (b) all restrictions upon availability to the public will be irrevocable removed upon granting of the patent, (c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer, (d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807) and (e) the deposit will be replaced if it should ever become inviable.
Claims 1-11 & 14-21 are rejected under 35 U.S.C. § 112, first paragraph, for the reasons set forth in the objection to the specification.
4.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 & 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-11 & 14-18 recite the limitations or phrases – “a strain having all of the identifying characteristics of Bacillus strain 8992 (NRRL No. B-67472), a strain having all of the identifying characteristics of Bacillus strain 2112 (NRRL No. B-67473), a strain having all of the identifying characteristics of Bacillus strain 4954 (NRRL No. B-67474), a strain having all of the identifying characteristics of Bacillus strain 2310 (NRRL No. B-67471), and combinations thereof, and removing the pollutant”.  
	The claims are not clear regarding what other strains of Bacillus that poses these  identifying characteristics as none are disclosed; and further it is not clear what these “characteristics” are? Deletions of these limitations or phrases is suggested to overcome this rejection.
5.	No claim is allowed. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940